Citation Nr: 0006835	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-09 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to restoration of a 20 percent rating for the 
service-connected residuals of right ankle fracture.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service November 1989 to 
February 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Winston-Salem Regional Office (RO) August 1997 rating 
decision which reduced the evaluation of the service-
connected residuals of right ankle fracture from 20 to 0 
percent.  Subsequently, the veteran relocated to Missouri and 
his claims file was transferred to the St. Louis RO which has 
retained jurisdiction over the case.


FINDING OF FACT

The veteran's service-connected residuals of right ankle 
fracture are productive of pain, occasional swelling, 
discomfort, impaired motion, and inability to engage in 
strenuous physical activity, but are not associated with 
arthritis, instability, effusion, or muscle atrophy; the 
disability does not require medical treatment or use of 
medication.


CONCLUSION OF LAW

The reduction of the evaluation of the veteran's service-
connected residuals of right ankle fracture from 20 to 10 
percent was warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.105, 3.344(c), 3.655, 4.13, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has carefully considered the evidence of record and 
has determined that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The Board is satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained.  The veteran has not identified any records of 
probative value which have not already been obtained or 
attempted to be obtained.  Therefore, no further assistance 
to the veteran is required in order to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

38 C.F.R. § 4.13 provides that, when any change in evaluation 
is to be made, the rating agency should assure itself that 
there has been an actual change in the condition, for better 
or worse, and not merely a difference in the thoroughness of 
the examination or in use of descriptive terms.  The 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
service-connected condition.  See Schafrath, 1 Vet. 
App. at 593-94.

The Board notes that 38 C.F.R. § 3.344(a) and (b) regarding 
reduction of disability ratings based on evidence showing 
material and sustained improvement of the disability do not 
apply in this case because the 20 percent evaluation of the 
veteran's service-connected right ankle disability had been 
in effect for a period less than 5 years (February 28, 1994 
to October 31, 1997); the provisions of 38 C.F.R. § 3.344(a) 
and (b) do not apply to disabilities which have not become 
stabilized and are likely to improve; reexaminations 
disclosing improvement in these disabilities will warrant 
reduction in rating.  See 38 C.F.R. § 3.344(c).

Pursuant to 38 C.F.R. § 3.655(a), when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  When a claimant fails to report for a 
reexamination and the issue is continuing entitlement, VA 
shall issue a pre-termination notice advising the payee that 
payment for the disability for which reexamination was 
scheduled will be discontinued, subject to specific 
procedural requirements listed in 38 C.F.R. § 3.655(c)(1), 
(2), (3), and (4).  38 C.F.R. § 3.655(a) and (c).

In Kitchens v. Brown, 7 Vet.App. 320 (1995), it was held that 
"the Board improperly reversed the standard of proof by 
requiring the appellant to prove entitlement to restoration 
of his previous ... rating." It was noted that the burden is on 
the Board "to establish, by a preponderance of the evidence 
that a rating reduction is warranted."

Historically, service connection for residuals of right ankle 
fracture was granted by RO rating decision in July 1994, and 
a 20 percent evaluation was assigned.  That decision was 
based on the veteran's service medical records showing that 
he fractured the right posterior talus in a parachute jump in 
July 1993; a December 1993 computerized tomography (CT) study 
of the right ankle showed an active non-union of a fracture 
of the talus.  On VA medical examination in April 1994, range 
of motion of the right ankle was full but painful, but X-ray 
study of the foot and ankle showed no abnormality.  On 
examination, moderately severe residuals of right ankle 
fracture with injury to the foot were diagnosed.

In April 1997, the RO informed the veteran at his address of 
record that he would be scheduled to appear for VA 
compensation and pension examination to determine the 
severity of impairment associated with his service-connected 
right ankle disability, consistent with 38 C.F.R. § 3.344(c); 
a VA examination was scheduled for May 16, 1997, but he did 
not report for same.  In June 1997, the RO proposed to reduce 
the evaluation of his service-connected right ankle 
disability, effective from September 1997, because he failed 
to report for compensation and pension examination in May 
1997 (without good cause shown); he was informed of the 
proposed reduction at his address of record and was invited 
to submit evidence showing that reduction of his disability 
from 20 to 0 percent was unwarranted, and/or explaining why 
he did not report for VA examination in May 1997.  A review 
of the record shows that the June 1997 letter to the veteran 
was returned to the RO as undeliverable (as was the August 
1997 RO rating decision, with enclosure letter, reducing the 
evaluation of the right ankle disability from 20 to 0 percent 
effective from November 1997).  

In November 1997, the veteran filed timely notice of 
disagreement with regard to the propriety of the reduction of 
his service-connected right ankle disability from 20 to 0 
percent, listing Missouri as his address of record and noting 
that he did not receive notice of the June 1997 proposed 
reduction of his disability rating.  The Board notes that it 
is the veteran's burden to keep VA apprised of his 
whereabouts.  "If he does not do so, there is no duty on the 
part of VA to turn up heaven and earth to find him."  Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).  In this case, the RO 
is shown to have followed proper procedures prior to reducing 
the evaluation of the service-connected right ankle 
disability, see 38 C.F.R. §§ 3.105(e), 3.655(a), (c) (1999), 
and the veteran appears to have effectively frustrated RO's 
efforts to determine the severity of that disability through 
his lack of cooperation.  Olson v. Principi, 3 Vet. App. 480 
(1992).

Nevertheless, in his November 1997 notice of disagreement, 
the veteran expressed willingness and readiness to appear for 
VA compensation and pension examination which was performed 
in January 1998.

On examination in January 1998, the veteran reported 
experiencing right ankle pain in cold weather and on 
prolonged standing.  On examination, there was no evidence of 
swelling or deformity; range of motion of the right ankle was 
to 20 degrees dorsiflexion, to 40 degrees plantar flexion, 5 
degrees eversion, and 15 degrees inversion; X-ray study of 
the right ankle showed no evidence of acute fracture, 
dislocation, or destructive changes; X-ray study of the right 
foot showed calcaneal deformity, potentially due to an old 
fracture.  Status post right ankle fracture was diagnosed.

At a January 2000 Travel Board hearing, the veteran testified 
that he experienced pain and functional impairment due to his 
right ankle disability, increasing on strenuous physical 
activity such as prolonged standing or walking, and in cold 
weather.  He indicated that the impairment from the right 
ankle disability prevented him from being able to play 
various sports.  The right ankle reportedly swelled 
occasionally, especially in cold weather.  He testified that 
he did not experience frequent locking, giving way, or 
instability of the ankle, remembering only one occasion when 
it gave way (during the past Summer).  He indicated that he 
did not receive medical treatment or use medication for the 
disability, did not wear any orthopedic devices, and did not 
feel that the range of motion of the right ankle was impaired 
(but noted that extreme motion was productive of pain).  

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran 
undertaking motion; weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Factors considered in 
evaluating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy of disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Currently, the veteran's service-connected right ankle 
disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, limitation of motion of an ankle, and a 
noncompensable evaluation is assigned.  Although a minimum 
rating of 10 percent is for application under Code 5271 if 
limitation of motion is "moderate," a zero percent rating 
was assigned by the RO under 38 C.F.R. § 4.31 which provides 
that where the rating schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned if the criteria for a compensable rating have not 
been me consistent with evidence of moderate limitation of 
motion of an ankle.  If limitation of the range of motion of 
an ankle is "marked," a maximum evaluation of 20 percent 
may be assigned under Code 5271.

Based on the entire evidence of record, the Board finds that 
a reduction of the evaluation of the veteran's service-
connected residuals of right ankle fracture was warranted 
from 20 to 10 percent.  As discussed above, the RO properly 
followed the procedures required for a reduction of the 
evaluation of that disability; yet, the veteran did undergo a 
VA compensation and pension examination in January 1998, thus 
allowing VA to obtain clinical evidence necessary for a 
showing of current level of impairment associated therewith.

The evidence reveals that the veteran sustained a fracture of 
the right talus in service, resulting in an objectively 
demonstrable impairment (shown by CT study in December 1993 
and X-ray study in January 1998).  As discussed above, 
however, the disability is not associated with arthritis, 
instability, effusion, or muscle atrophy, and it does not 
require medical treatment or use of medication.  As shown on 
VA medical examination in January 1998, the range of motion 
of the right ankle is slightly impaired.  See 38 C.F.R. 
§ 4.71, Plate II, and extreme motion is productive of pain.  
The evidence reveals subjective symptoms of right ankle/foot 
pain and occasional swelling (with only one apparent episode 
of giving way in the recent years), increasing on strenuous 
physical exertion such as prolonged walking or standing, and 
in cold weather.  Thus, considering both subjective 
complaints of pain and functional impairment and objective 
manifestations of the disability recorded on recent medical 
examination, the Board believes that the severity of the 
service-connected right ankle disability is consistent with 
evidence of "moderate" impairment of right ankle motion. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5271.

The evidence of record does not indicate that the service-
connected right ankle disability is associated with ankle 
ankylosis, marked deformity associated with malunion of os 
calcis or astragalus, or that it is consistent with 
moderately severe foot injury (e.g., he does not appear to 
require medical treatment or use of medication).  Thus, 
evaluation of that disability under Diagnostic Codes 5270, 
5273, or 5284, respectively, is unwarranted in this case.  
The Board stresses that subjective complaints of functional 
impairment have been taken into consideration in evaluating 
the right ankle disability under Diagnostic Code 5271.


ORDER

Restoration to a 10 percent rating for the service-connected 
residuals of right ankle fracture is warranted, subject to 
the law and regulation governing the payment of monetary 
awards; to that extent, the veteran's appeal is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

